—In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Jonas, J.), dated January 10, 2001, as granted the defendant wife an interim attorney’s fee in the sum of $25,000, and the defendant wife cross-appeals, on the ground of inadequacy and as limited by her brief, from so much of the same order as awarded her the sum of only $25,000 as an interim attorney’s fee.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
The Supreme Court providently exercised its discretion in awarding the defendant wife an interim attorney’s fee in the sum of $25,000 (see Domestic Relations Law § 237 [a]; Gilmore v Gilmore, 286 AD2d 416; Cacio v Cacio, 236 AD2d 574; cf. Landau v Landau, 258 AD2d 508). An evidentiary hearing is not required prior to making an interim award (see Meyer v Meyer, 229 AD2d 354, 355; Flach v Flach, 114 AD2d 929; Ahern v Ahern, 94 AD2d 53). Altman, J.P., Goldstein, H. Miller and Cozier, JJ., concur.